                               Case 2:20-cv-01729-JCM-BNW Document 5
                                                                   6 Filed 09/28/20
                                                                           10/05/20 Page 1 of 2



                     1 LUCIAN J. GRECO, JR., ESQ.
                            Nevada State Bar No. 10600
                     2 JARED G. CHRISTENSEN, ESQ.
                            Nevada State Bar No. 11538
                     3 KRISTINA MILETOVIC, ESQ.
                            Nevada State Bar No. 14089
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                            1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                            LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                            FACSIMILE: (702) 258-6662
                     7
                            Attorneys for Defendant,
                     8 JAMES RIVER INSURANCE COMPANY

                     9
                                                        IN THE UNITED STATES DISTRICT COURT
                   10
                                                            FOR THE DISTRICT OF NEVADA
                   11

                   12 CHRISTI DAVIS, an individual,      )                   Case No.: 2:20−CV−01729−JCM−BNW
                                                         )
                   13                  Plaintiff,        )                   STIPULATION AND ORDER FOR
                                                         )                   DISMISSAL WITH PREJUDICE
                   14           vs.                      )                   OF DEFENDANT JAMES RIVER
                                                         )                   INSURANCE COMPANY
                   15       JOHN DOE I; CSAA GENERAL     )
                            INSURANCE COMPANY; JAMES     )
                   16       RIVER INSURANCE COMPANY; and )
                            DOES I through X, inclusive, )
                   17                                    )
                                       Defendants.       )
                   18

                   19                IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
                   20 CHRISTI DAVIS, by and through her attorneys of record, Steven M. Burris, Esq. and

                   21 Andrew J. Thomas, Esq. of Law Offices of Steven M. Burris, and Defendant, JAMES

                   22 RIVER INSURANCE COMPANY, by and through its attorneys of record, Lucian J.

                   23 Greco, Jr., Esq., Jared G. Christensen, Esq. and Kristina Miletovic, Esq. of Bremer

                   24 Whyte Brown & O’Meara, LLP, that all of Plaintiff’s claims against JAMES RIVER

                   25 INSURANCE COMPANY in the above-captioned case be dismissed with prejudice,

                   26 that the parties each bear their own fees and costs, that the Motion to Dismiss filed by
                   27 JAMES RIVER INSURANCE COMPANY (ECF No. 4) therefore be vacated as moot,

                   28 and that the remainder of this matter be remanded to the Eighth Judicial District Court,
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
                                                                         1
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1256.809 4824-2546-9900.2
                               Case 2:20-cv-01729-JCM-BNW Document 5
                                                                   6 Filed 09/28/20
                                                                           10/05/20 Page 2 of 2



                     1 vacating the Petition for Removal filed by JAMES RIVER INSURANCE COMPANY

                     2 (ECF No. 1) and all deadlines stemming from same.

                     3

                     4 Dated this ____
                                   WK day of September 2020.        Dated this ____
                                                                                 WK day of September 2020.

                     5 BREMER        WHYTE              BROWN    & LAW OFFICES OF STEVEN M.
                            O’MEARA LLP                            BURRIS
                     6

                     7            V.ULVWLQD0LOHWRYLF
                            By: ______________________________              V$QGUHZ-7KRPDV
                                                                      By: _____________________________
                            Lucian J. Greco, Jr., Esq.                Steven M. Burris, Esq.
                     8      Nevada State Bar No.: 10600               Nevada Bar No.: 000603
                     9      Jared G. Christensen, Esq.                Andrew J. Thomas, Esq.
                            Nevada State Bar No.: 11538               Nevada Bar No.: 000017
                   10       Kristina Miletovic, Esq.                  Attorneys for Plaintiff
                   11       Nevada State Bar No. 14089
                            Attorneys for Defendant,
                   12       James River Insurance Company
                   13

                   14

                   15                                           IT IS SO ORDERED:
                   16
                   17                                           ____________________________________
                                                                UNITED STATES DISTRICT JUDGE
                   18

                   19                                                    October 5, 2020
                                                                DATED: ____________________________
                   20

                   21 Respectfully submitted by:

                   22 BREMER WHYTE BROWN & O’MEARA LLP

                   23  V.ULVWLQD0LOHWRYLF
                   24
                      Lucian J. Greco, Jr, Esq., NV Bar No. 10600
                      Jared G. Christensen, Esq., NV Bar No. 11538
                   25 Kristina Miletovic, Esq., NV Bar No. 14089

                   26
                      Attorneys for Defendant,
                      James River Insurance Company
                   27

                   28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
                                                                  2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1256.809 4824-2546-9900.2
